Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the application filed on 10/19/2021. Currently, claims 1-20 are pending in the application.
  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No US 11171264 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-10 of this application recite elements and their arrangements in an integrated circuit structure are recited in claims 1-20 of U.S. Patent No. US 11171264 B2.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al (US 20170236866 A1).

Regarding claim 1, Figure 4 of LEE discloses a light emitting module comprising: 
a substrate (34, [0049]); 
a first light emitting part (C1-51, [0047]) disposed on the substrate; and 
a second light emitting part (C2-52) disposed on the substrate and spaced apart from the first light emitting part by an isolation trench (of 21, [0045]) between the first and the second light emitting parts, wherein: 
the first light emitting part (C1-51) and the second light emitting part (C2-52) comprise a first light emitting region (of 51) and a second light emitting region (of 52), respectively, the second light emitting region being spaced apart from the first light emitting region; 
each of the first and second light emitting parts further comprises a wavelength conversion layer (P1-P3, [0054]) covering the first and second light emitting regions; 
the wavelength conversion layers (P1 and P2) further comprise a barrier layer (between W1 and W2; 45, [0047]); and 
the isolation trench (of 21) and the barrier layer (wall between P1 and P2; 45, [0047]) vertically overlap each other on the base substrate.

Regarding claim 2, Figure 4 of LEE discloses that the light emitting module of claim 1, wherein the barrier layer (wall between 51 and 52; 45, [0047]) is interposed between the wavelength conversion layers (P1 and P2).

Regarding claim 4, Figure 4 of LEE discloses that the light emitting module of claim 1, wherein each of the first and second light emitting parts (C1 or C2) is configured to be independently operated ([0046]).



Regarding claim 5, Figure 4 of LEE discloses that the light emitting module of claim 1, wherein the insolation trench (21) is filled with an insulative material ([0045]).

Regarding claim 6, Figure 4 of LEE discloses that the light emitting module of claim 1, wherein: each of the first and second light emitting parts comprises a first conductivity-type semiconductor layer (17), an active layer (15), and a second conductivity-type semiconductor layer (13) ([0045]); and the first and second light emitting parts are configured to be independently operated ([0046]).

Regarding claim 7, Figure 4 of LEE discloses that the light emitting module of claim 6, wherein a beam angle of light emitted from the first light emitting part (C1) is different from a beam angle of light emitted from the second light emitting part (C2) (Some beam will have different angle).

Regarding claim 8, Figure 4 of LEE discloses that the light emitting module of claim 6, wherein a beam angle of light emitted from the first light emitting part (C1) is the same as a beam angle of light emitted from the second light emitting part (C2) (some beam will have same angle).

Regarding claim 9, Figure 4 of LEE discloses that the light emitting module of claim 1, wherein the wavelength conversion layers (51/52/53) are configured to convert light emitted from the first and second light emitting parts into light having a wavelength different from each other ([0053]).

Regarding claim 10, Figure 4 of LEE discloses that the light emitting module of claim 9, wherein the first light emitting region (at P1) and the second light emitting region (at P2) are configured to emit light having a color temperature different from each other ([0053], different color light has different temperature).



Allowable Subject Matter

Claims 11-20 are allowable.

Claim 3 would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims, and once the nonstatutory double patenting rejection is overcome by filing a terminal disclaimer.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 3, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a light emitting module, wherein the second light emitting region entirely surrounds the first light emitting region.



Regarding claim 11, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a light emitting module, wherein the wavelength conversion part entirely surrounds at least one of the first and second light emitting parts; the wavelength conversion part includes a first wavelength conversion layer covering the second light emitting region, a second wavelength conversion layer covering the first light emitting region, and a barrier layer interposed between the first and second wavelength conversion layers; and the isolation trench and the barrier layer vertically overlap each other on the base substrate.

Regarding claims 12-20, these claims are allowed as they depend on an allowed claim.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813